Title: From Thomas Jefferson to Jones & Howell, 6 November 1805
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Washington Nov. 6. 05
                  
                  Be so good as to send by the first vessel bound to Richmond two tons of nail-rod sorted, addressed to Messrs. Gibson & Jefferson. and by the first vessel which shall sail after the 1st. day of next month send two tons more. I divide it into two shipments that the paiments may fall due in different months. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               